Title: The American Commissioners to [John Ross], 9 September 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Ross, John


<Passy, September 9, 1778: We acknowledge yours of August 29. We are authorized to discharge neither your private nor your public debts. If you purchased goods with money sent you by the commissioners and had given us an account, we could have given you orders. As it is, any goods you have belonging to the United States should be delivered to Mr. Schweighauser. You have failed to account for large sums entrusted you by the commissioners. Reconsider your conduct in conscience and send no more letters until they are in keeping with public service.>
